Citation Nr: 1123029	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication, for the period from January 29, 2009 to February 28, 2009. 

2.  The propriety of the reduction from 40 percent to 20 percent under Diagnostic Code 5243 for status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication from March 1, 2009.  

3.  Entitlement to a rating in excess of 20 percent for left lower peripheral neuropathy associated with status post lumbar disc disease, for the period from January 29, 2009.

4.  Entitlement to a rating in excess of 20 percent for right lower peripheral neuropathy associated with status post lumbar disc disease, for the period from January 29, 2009.

5.  Entitlement to a separate disability rating for the neurologic residual of bowel incontinence associated with service-connected lumbar spine disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2005, May 2007, and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   In July 2005 the RO denied ratings in excess of 20 percent for the Veteran's low back disability and peripheral neuropathy of each lower extremity.  By rating action in May 2007, the RO assigned an increased rating of 40 percent for the low back disability, effective from January 22, 2007.  By rating action in December 2008, the RO reduced the 40 percent rating assigned for the low back disability to 20 percent, effective from March 1, 2009.

Subsequently, in June 2010 the Board denied a rating in excess of 20 percent for the Veteran's back disability prior to January 22, 2007, a rating in excess of 40 percent from January 22, 2007 to January 28, 2009, and ratings in excess of 20 percent for peripheral neuropathy of both the right and left lower extremities prior to January 29, 2009.  As a result of the Board's June 2010 decision, the issue of an increased rating for the Veteran's low back disability from January 29, 2009, including the propriety of the reduction from 40 to 20 percent from March 1, 2009, as well as the claims for ratings in excess of 20 percent from January 29, 2009, for peripheral neuropathy of the right and left leg (because they are associated with the low back disability) were remanded for further development.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. In this case, the Veteran has asserted that he was no longer able to work because of his service-connected back disability now on appeal.  Further, the September 2010 VA examiner noted the sometimes severe effects on the Veteran's occupational and daily activities of his service-connected back disability.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's claim for increase.  

In light of Rice, the request of his representative, who in his April 2011 written brief requested development by the RO of a TDIU claim related to the Veteran's back disability, and the Veteran's increased combined rating as a result of the decisions rendered herein, the Board finds that the Veteran's increased rating claim includes a claim for TDIU.  This claim, therefore, has been added on the title page as an additional claim entitled to current appellate review.

Subsequent to the RO's March 2011 Supplemental Statement of the Case, the Veteran submitted copies of VA medical records with a written waiver of initial RO consideration of this new evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the period from January 29, 2009 to February 8, 2009, the Veteran's service-connected status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

2.  Following an October 2007 VA examination, the RO, in a July 2008 rating decision, proposed to reduce the rating for the Veteran's status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication from 40 percent to 20 percent.

3.  By a letter dated July 18, 2008, the RO notified the Veteran that the RO proposed to reduce his disability rating, and enclosed the July 2008 rating decision discussing the medical evidence reflecting improvement in his disability.

4.  By a rating decision dated in December 2008 the RO implemented a reduction to 20 percent for the Veteran's lumbar spine disability under Diagnostic Code 5243, effective March 1, 2009.  Notice of the reduction was mailed to the Veteran on December 12, 2008.

5.  In reducing the disability rating effective March 1, 2009, the RO in its December 2008 rating decision met all due process requirements in executing such reductions, and the decision to reduce the rating under Diagnostic Code 5243 was properly substantiated by the evidence of record, which reflected an improvement in the service-connected disability, and which did not reflect that the criteria supporting the current rating was met.

6.  Resolving reasonable doubt in the Veteran's favor, the evidence of record demonstrates findings of peripheral neuropathy of the left lower extremity, which is evidence of moderately severe incomplete paralysis. 

7.  Resolving reasonable doubt in the Veteran's favor, the evidence of record demonstrates findings of peripheral neuropathy of the right lower extremity, which is evidence of moderately severe incomplete paralysis.

8.  Resolving reasonable doubt in the Veteran's favor, the neurologic manifestations of the service-connected status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication disability include bowel incontinence approximating constant slight or occasional moderate leakage.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication, for the period from January 29, 2009 to February 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5243 (2010).

2.  The reduction in disability for service-connected status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication from 40 to 20 percent under Diagnostic Code 5243, effective March 1, 2009, was proper; and the criteria for restoration of a 40 percent disability rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code 5243 (2010). 

3.  The criteria for a 40 percent rating, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).

4.  The criteria for a 40 percent rating, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).

5.  A 10 percent rating is warranted for bowel incontinence associated with service-connected status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, General Rating Formula for Rating Diseases and Injuries of the Spine, Note (1), 4.114, Diagnostic Code 7332 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in June 2008, July 2008, December 2008, January 2009, and July 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the June 2008 correspondence.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letters sent to the Veteran do not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, these letters did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disabilities.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Additionally, in regards to the reduction claim, when a reduction in a rating of a service-connected disability occurs, and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA also must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).  That notice was provided in a July 2008 letter.

After completing the predetermination procedures, where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e) (2010), VA must send a veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  VA provided the Veteran with written notice in a December 2008 rating decision.

Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been requested and obtained and the Veteran has been provided with VA examinations for his service-connected lumbar disability and associated disorders.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

Low Back Disability From January 29, 2009 to February 28, 2009

Historically, the Veteran was granted service connection for his low back disability in an April 2003 rating decision and awarded a 20 percent disability rating, effective August 31, 1999.  In a May 2007 rating action, the RO assigned an increased rating of 40 percent for the Veteran's service-connected status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication.  The Veteran filed his current claim for an increased rating in February 2008.  

During the course of this appeal, the RO proposed to reduce the 40 percent rating by rating action and notice to the Veteran in July 2008, and in December 2008 it implemented a reduction to 20 percent, effective March 1, 2009, by rating action and notice to the Veteran in December 2008.  

In its June 2010 decision, the Board denied a rating in excess of 20 percent for the Veteran's back disability for the period prior to January 22, 2007 as well as a rating in excess of 40 percent for the period from January 22, 2007 to January 28, 2009.  A rating in excess of 40 percent for the one-month period from January 29, 2009 to February 28, 2009, and the propriety of the reduction from 40 percent to 20 percent, effective March 1, 2009, were remanded for further development and are now before the Board again for adjudication.

The Veteran's status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication is rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  Diagnostic Code 5243 provides that IVDS be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is warranted upon a showing of unfavorable ankylosis of the entire spine.  

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent rating is for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent rating is for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 provides that for purposes of evaluations, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  A 60 percent rating is the maximum possible under this code section.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

A January 29, 2009 VA outpatient treatment record indicated that the Veteran was in a wheelchair and moved very slowly due to pain.  While the Veteran complained of increased low back pain and pain in his legs, the note did not include any specific clinical findings or indicate the reason why he was in a wheelchair.  It was noted that he was reluctant to take narcotics or have epidurals, even though he had severe pain and often had to lie down to relieve pain.  The Veteran also complained of nocturia.  

An X-ray study of the lumbar spine done at a VA facility in February 2009 noted the prior posterior spinal fusion from L3 through S1 and that there was no vertebral body compression.  The L5 level was partially sacralized.  Mild disc space narrowing was noted at other levels.  No significant spondylolisthesis was noted.

Based on the evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's back disability is not warranted for the period from January 29, 2009 to February 28, 2009.  Specifically, there is no evidence that the Veteran demonstrates unfavorable ankylosis of the entire thoracolumbar spine to warrant the next higher, or 50 percent, disability rating.  Indeed, the limited evidence of record for this one-month period fails to show any ankylosis of the spine.  Therefore, a rating in excess of the assigned 40 percent rating for this period does not apply under the General Rating Formula.  See 38 C.F.F. § 4.71a.

Additionally, under the General Rating Formula, Note 1 indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.  In this case, the Veteran has been found to have neurological abnormalities and the disposition of these separate ratings is determined below.  

Also pertinent in this case is whether an increased rating is warranted under the criteria for IVDS used for evaluating incapacitating episodes.  However, there is no evidence for this period showing incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least six weeks during the past 12 months.  As such, an increased rating for incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and Diagnostic Code 5243 is not warranted.

The Board acknowledges the Veteran's assertions that his back disability is significant and that he should receive a higher rating.  The Board notes that the Veteran is competent to report the symptomatology associated with his back disability, such as pain and difficulty walking.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a Veteran is competent to report that on which he or she has personal knowledge).  However, the Veteran's lay evidence is not as credible as the more probative and definitive medical evidence prepared by objective skilled professionals and required by the Rating Schedule.  The Board also notes that the Veteran is not a licensed orthopedist and is not competent to offer medical opinions on the severity of his back disability.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board also acknowledges that the Veteran has occasionally reported pain, decreased motion, weakness, and fatigue associated with his back disability.  However, even factoring in the additional limitation in motion due to pain, the Veteran has still demonstrated some motion of the spine in previous examinations and there is no evidence during this period of ankylosis of the thoracolumbar spine.  Therefore, while the Veteran has pain which limits his activities, there is no evidence of limitation approximating a finding of ankylosis of the thoracolumbar spine.  Therefore, an increased rating is not warranted for this time period.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for the one-month period in question, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim for a rating in excess of 40 percent for status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication is not warranted.

Propriety of Reduction Effective March 1, 2009

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e).  Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous rating, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 40 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply, based upon a disability which has not become stabilized and is likely to improve.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286.


Factual Background and Analysis

At the outset, the record sufficiently demonstrates, as noted above, that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  The prescribed 60-day time frame within which to submit additional evidence following the proposed reduction action was afforded to the Veteran.  In addition, the effective date of the reduction on March 1, 2009, corresponded to the end of the 60-day period from notice to the claimant of the final rating action implementing the reduction.

The inquiry into the propriety of the RO's decision to reduce the rating for status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication, therefore, should be completed based on whether the service-connected disability met the substantive requirements for a 20 percent rating as of the reduction action or whether it instead best approximated in severity the criteria for the previously assigned 40 percent rating.  In this regard, the VA rating schedule sets forth the criteria for evaluation of spinal disorders, as noted above, under the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA and private medical reports associated with the claims file during the pendency of the appeal showed that the Veteran was seen for various maladies, including back pain on numerous occasions from 2007 to 2009.  Except for a January 22, 2007 VA outpatient record, the VA records provided mostly a description of the Veteran's complaints and symptoms, but did not include any specific clinical findings, such as range of motion studies.  The January 2007 VA outpatient record showed that the Veteran was seen for increased back, hip, and bilateral shoulder pain.  The Veteran reported no change in his bowel or bladder habits, and rated his pain level as a five on a scale of 1 to 10.  The report indicated that the Veteran's back was stiff with forward flexion to 20 degrees and decreased sensation in his lower extremities.  The assessment was degenerative joint disease with stenosis of the lumbar spine.

The Veteran underwent a VA examination in October 2007.  He complained of chronic low back pain and sciatica with radiating pain into both legs on a daily basis.  He reported a history of fatigue, stiffness, weakness, and spasms, and said that he had flare-ups weekly, lasting from two to four weeks.  He said that he used a tens unit and crutches, but denied any bowel or bladder problems.  The Veteran said that he could not count the number of times he was incapacitated in the last year, but estimated that he spent at least 20 days in bed due to pain.  On examination, there was no evidence of muscle spasm, atrophy, guarding, or weakness.  There was some tenderness to palpation, but no abnormal curvature of the spine.  Muscle tone and strength were normal.  Active forward flexion was to 40 degrees, extension to 5 degrees, lateral flexion was to 15 degrees, bilaterally, and rotation was to 10 degrees, bilaterally, with pain beginning at the end ranges of motion in all modalities.  The examiner commented that there was no additional range of motion loss on repetitive movement.  X-ray studies were unchanged from May 1990 studies, and showed degenerative disc changes at L5-S1 and L3-4 levels.  The pedicular screws and rods were well placed and showed no evidence of acute fracture or malalignment.

On VA peripheral examination in October 2007, the Veteran reported a history of weakness, numbness, paresthesias and pain in his lower extremities.  Knee jerk was 1+/1, and ankle jerk was 0/0, and Babinski was normal, bilaterally.  There was no evidence of muscle atrophy or weakness, and no functional impairment of any joint associated with nerve damage.  Motor examination was essentially normal (5/5) in the knees, ankles, and hips, except for some slight decrease in hip flexion and great toe extension (4/5).  Sensation to pinprick was normal (2/2) with light touch and position sense slightly decreased (1/2) in both lower extremities.

VA outpatient medical records showed that the Veteran was seen on numerous occasions for various maladies, including low back pain from 2007 to March 2011. Other than a reported history of low back pain, the records did not include any clinical findings or assessment as to the severity of the back disability.  

According to a July 2008 VA medical record, the Veteran reported some improvement in his functioning since his surgery (laminectomy and fusion) in 2002, and some temporary relief with a tens unit.  He declined use of narcotics for pain because he wanted to be fully alert.  It also was noted that he did things slowly and varied use of a wheelchair, crutches and a walker as he tended to lose balance.

A February 2010 VA medical record noted the Veteran had low back pain and degenerative joint disease, a normal spine, and no parasthesias.

According to a July 2010 VA medical record the Veteran was told to get family assistance while ambulating to avoid falls.  

The Veteran underwent a VA neurological examination in July 2010.  The examiner did not record his range of motion measurements for the thoracolumbar spine, but noted at one point that the Veteran was "flexed a little bit in his back" and at another point that the Veteran had flexion of only about 5 to 10 degrees and laterally was severely restricted to 5 to 10 degrees as well.  

The Veteran underwent a VA orthopedic examination in September 2010.  The Veteran's range of motion was measured as follows: flexion to 35 degrees, extension to 10 degrees, and bilateral lateral flexion and bilateral lateral rotation each to 10 degrees.  While there was objective evidence of pain following repetitive motion, there was no measurable additional limitation after three repetitions.  The examiner also noted the Veteran's complaint of daily incapacitating episodes during the past 12-month period and stated that they were due to the Veteran's IVDS.  The examiner noted that the Veteran was unable to walk for more than a few yards.  

A VA magnetic resonance imaging (MRI) scan of the lumbar spine done in March 2011 showed a pronounced metallic artifact from multilevel lumbosacral fixation construct projects [surgery] from L2 to S1; severe hypertrophic facet arthrosis/ligamentum flavum hypertrophy flattens the posterior thecal sac and causes high grade spinal canal stenosis at L1-2; and moderate hypertrophic lower thoracic facet arthrosis causes mild to moderate foraminal stenosis at T10-11 and T11-12; and no lower thoracic/upper lumbar spinal column or spinal canal mass.

Having reviewed medical records and examination reports dated from 2007 forward, the Board can find little evidence which indicates that the Veteran's manifestations of his service-connected lumbar disability continued to meet the criteria warranting a 40 percent rating from March 1, 2009, forward.  In this regard, the flexion estimate of from 5 to 10 degrees offered by the July 2010 VA neurologist would support the 40 percent rating at issue, but complete ranges of motion for the thoracolumbar spine were not given in this examination report and there is no indication from the written report that this flexion measurement was anything more than an estimate or guess.  Further, the September 2010 VA examiner's complete range of motion measurements only two months later showed flexion was to 35 degrees, which fits the regulatory criteria for a 20 percent rating, and is in line with the flexion measurement of 40 degrees noted in the October 2007 VA examination.  Results of the VA orthopedic examinations in 2007 and 2010 do not establish that the Veteran's back disorder was within the range that would continue to qualify the Veteran for a 40 percent rating under Diagnostic Code 5243.

The Board also has considered whether the provisions of the Formula for Rating IVDS Based on Incapacitating Episodes provide a basis for the restoration of a 40 percent rating.  Under that provision, the applicable rating criteria provide a 40 percent rating for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent rating for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  There has been no such evidence presented here.  The remarks of the September 2010 VA examiner indicate daily incapacitating episodes, but there is no indication from the examination report or from VA medical records dated from 2007 to 2011 that the Veteran was ever ordered bed rest by a physician.  While the Veteran has asserted that his back disorder required an average of 20 days a month of bed rest, and the September 2010 VA examination documents daily incapacitating episodes, this condition has not required bed rest ordered by a physician.  As a result, the Veteran's voluntary bed rest for his back does not warrant any rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  

Consideration also must be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

In this regard, while the Veteran has limitation of motion, there is little objective evidence of any additional functional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  While the Veteran had painful range of motion of the lumbar spine and weakness in the legs (see discussion below), there was no evidence of muscle atrophy.  Further, the VA examiners in October 2007 and September 2010 indicated that there was no additional functional limitation on repetitive use.  The objective evidence does not show more than moderate to severe limitation of motion when pain is considered, and no objective signs or manifestations of any additional functional impairment aside from weakness in the extremities.

As noted above, the General Rating Formula provides that the rating criteria are to be applied with or without symptoms such as pain, stiffness, or aching.  38 C.F.R. § 4.71a.  Other than chronic pain, there was no evidence of visible behavior or adequate pathology to suggest that any additional functional impairment was commensurate with the criteria necessary for a 40 percent rating.

After a careful review of the record, the preponderance of the evidence, lay or medical, does not support a finding that the Veteran's service-connected back disability warrants restoration of a 40 percent rating under Diagnostic Code 5243.  The rating reduction to 20 percent is clearly supported by the results of the VA orthopedic examinations conducted in 2007 and 2010 and by VA medical records dated from 2007 forward.  In this case, the applicable rating criteria are primarily tied to specific numeric test results which must be shown in order to warrant a higher rating.  As mentioned before, from 2007 forward the preponderance of the range of motion measurements support findings warranting a 20 percent rating.  In addition, the Board has considered other potentially applicable rating criteria, such as the Formula for Rating IVDS Based on Incapacitating Episodes.  Even so, the preponderance of the evidence supports the reduction taken in this case.

In sum, the preponderance of the competent evidence demonstrates that the reduction in rating from 40 percent to 20 percent for the back disability was proper.  The competent evidence shows that at the time of the RO's decision proposing reduction, the appropriate rating corresponded to the determination of 20 percent.  Further, that evidence, and subsequent medical evidence does not approximate the criteria for any higher rating.  Therefore, the claim for restoration of a 40 percent rating after March 1, 2009, for that disability must be denied.  However, while the Board agrees that the reduction was proper under law, it is in fact increasing rather than reducing the Veteran's overall total rating for all his disorders associated with his service-connected back disability.  Separate 40 percent ratings are granted below for radiculopathies in each of the lower extremities and a separate 10 percent rating is granted for the Veteran's fecal incontinence.

Bilateral Lower Extremities

Historically, the Veteran was granted service connection for peripheral neuropathy of both lower extremities in a September 2003 rating decision and awarded a 20 percent disability rating for both the left leg and the right leg, effective August 31, 1999.  In February 2008, the Veteran filed his current claim for increase and he has contended that his service-connected peripheral neuropathy was more severe than the assigned rating.  

The Veteran's service-connected peripheral neuropathy disabilities are currently rated under Diagnostic Code 8720, for neuralgia of the sciatic nerve.  Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for 20 percent is moderate incomplete paralysis and 40 percent when there is moderately severe incomplete paralysis.  When there is severe with marked muscular atrophy, a 60 percent rating is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. §4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia).  The maximum rating for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment. 

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.

Neuralgia of either the cranial or peripheral nerve, characterized usually by a dull and intermittent pain, is to be rated on the same scale as the underlying nerve with a maximum equal to moderate incomplete paralysis, or 20 percent.  38 C.F.R. § 4.124.  Neuritis of either the cranial or peripheral nerve is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, and is to be rated on the scale provided for the underlying nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characteruized by the organic changes referred to in this section will be that for moderate, or 20 percent, or with sciatic nerve involvement, for moderately severe incomplete paralysis, or 40 percent.  38 C.F.R. §§ 4.123

The words such as "mild", "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  

A January 29, 2009 VA outpatient treatment record indicated that the Veteran had pain in his legs as well as in his back and that a tens unit only helped temporarily.  Deep tendon reflexes in the legs were not obtainable.

A February 2010 VA medical record noted the Veteran had low back pain, a normal spine, and no parasthesias.  Neurological examination showed normal motor and sensory functions and deep tendon reflexes were decreased to the knees and ankles.  

The Veteran underwent a VA neurological examination in July 2010.  The Veteran told the examiner that his difficulty with walking led to his 2002 spinal surgery and that he had continued to have persistent pain since then.  His severe pain across the lumbosacral region was associated with intermittent sharp pain shooting down both legs, with the left greater than the right.  He also complained of numbness in both legs.  It was noted that the Veteran was recently diagnosed with diabetes, but had never been told that he had diabetic neuropathy.  Though the Veteran presented in a wheelchair, it was noted that he ambulated, but was very slow and had difficulty getting up and getting around.  

On examination, there were no reflexes in his upper or lower extremities, but strength was normal with no muscle atrophy or fasciculations.  The legs tended to give way with all muscle testing.  It was noted that the Veteran could not maintain strength and would give way both proximally and distally and not in any particular distribution.  The examiner also noted a subjective decrease to pin in his distal feet as compared to more proximal areas, but no great loss.  

The Veteran also underwent a VA orthopedic examination in September 2010.  Numbness, paresthesias, leg or foot weakness, falls, and unsteadiness were noted as well as fecal incontinence and urinary frequency.  The VA examiner said these symptoms were related to the Veteran's previous private surgery in 2002, which included a pedicule screw and interbody fusion of his low back.  

Based upon the evidence of record, and affording the Veteran the benefit of the doubt, the Board is of the opinion that the Veteran's service-connected peripheral neuropathy of each lower extremity warrants a 40 percent disability rating allowed under Diagnostic Code 8620 for neuritis of the sciatic nerve.  According to the evidence recited above, the Veteran has subjective experiences of pain and sensory deprivation in each leg with objective medical evidence of loss of reflexes and loss of strength in the legs, although there is no muscle atrophy.

In cases where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Veteran previously was rated under Diagnostic Code 8720 for neuralgia of the sciatic nerve.  However, more recent medical evidence in the record since January 2009 shows loss of reflexes, sensory disturbance, constant pain, and loss of strength in both legs.  The Board believes this evidence corresponds to the 40 percent rating for neuritis of the sciatic nerve for moderately severe incomplete paralysis of the sciatic nerve.  Accordingly, based on the July 2010 VA examination, the Veteran's disability picture more nearly approximates the criteria for the 40 percent or moderately severe incomplete paralysis rating rather than the 20 percent or moderate incomplete paralysis rating. 

In the present case, the evidence clearly indicates the Veteran has subjective complaints of radiating pain and numbness in the lower extremities.  The Veteran is competent to describe his radiating pain from the back to the bilateral legs as well as numbness in the extremities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran's report of pain and numbness is credible as there are no conflicting statements in the record nor is there any evidence suggesting the Veteran was mistaken.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (noting that in evaluating evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran).

While the Rating Schedule instructs that when involvement of a peripheral nerve is wholly sensory, the rating should be for the mild, or at most, the moderate degree, see 38 C.F.R. § 4.124a, in this case in view of the Veteran's apparent lack of leg strength, daily experiences of what one examiner classified as "incapacitating" pain, and loss of reflexes but no muscle atrophy, an increase to 40 percent for each extremity appears warranted.  A higher, or 60 percent, rating is not warranted for either leg because there is no evidence of marked muscular atrophy.

While the Board finds that the Veteran's complaints of pain radiating to his legs are credible, it also finds that evidence of record does not establish incomplete paralysis at a level beyond a moderately severe degree of either the left or right sciatic nerve.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, by for instance EMG and nerve conduction studies suggested by the July 2010 VA examiner; however, such development would not materially assist the Board in this determination because such testing would not address whether there may be muscle atrophy, which is the necessary physical manifestation necessary to qualify the Veteran for the next higher rating .  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In the present case, by affording all reasonable doubt in favor of the Veteran, the evidence includes medical evidence of some current neurological pathology along with competent and credible subjective complaints of pain and weakness of the bilateral extremities.  Taken together, the symptomatology demonstrated is commensurate with moderately severe incomplete paralysis of the sciatic nerve.  Therefore, the Board is of the opinion that the point of equipoise in the evidence has been attained.  Because a state of relative equipoise has been reached for these claims, the benefit of the doubt rule will therefore be applied and a separate 40 percent disability rating will be granted for each lower extremity.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bowel Incontinence

The Board's review of the evidence of record indicates that a separate disability rating for bowel incontinence is warranted.  The Veteran is currently service-connected for a lumbar spine disability.  Pursuant to regulation, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

A VA medical record dated in March 2009 noted the Veteran's report that he had refused hospital admission for diabetes mellitus.  A VA staff physician noted in an April 2009 VA medical record that all of the Veteran's urinary and vision problems were related to the Veteran's uncontrolled diabetes.  The Veteran told a VA dietitian in April 2009 that he had been diagnosed with diabetes about a month earlier.  

The Veteran underwent a VA neurological examination in July 2010.  It was noted that the Veteran was recently diagnosed with diabetes.  While urinary infrequency was noted, there was no incontinence of any kind.  On examination, there was no significant bladder dysfunction noted, and the examiner opined that urinary frequency was not related to the Veteran's spinal disability.

The Veteran also underwent a VA orthopedic examination in September 2010.  Numbness, paresthesias, leg or foot weakness, falls, and unsteadiness were noted as well as fecal incontinence.  The VA examiner said these symptoms were related to his previous private back surgery in 2002.  The examiner also noted no urinary incontinence, although the Veteran had complaints of urinary urgency, frequency, and nocturia.

Under Diagnostic Code 7332, impairment of sphincter control for the rectum and anus is evaluated as follows: healed or slight, without leakage warrants a noncompensable or 0 percent rating; constant slight, or occasional moderate leakage warrants a 10 percent rating; occasional involuntary bowel movements, necessitating wearing of pad warrants a 30 percent rating; extensive leakage and fairly frequent involuntary bowel movements warrants a 60 percent rating; and complete loss of sphincter control warrants a 100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The medical evidence of record directly relates the Veteran's mild fecal incontinence to his service-connected lumbar spine disorder.  Specifically, a September 2010 VA examiner noted fecal incontinence, with mild occasional fecal leakage, with no pads required.  This VA examination also noted that fecal incontinence was related to the Veteran's prior spinal reconstructive spinal surgery.  

While the Veteran contends he should be rated for bladder dysfunction, the weight of evidence indicates that any urinary symptoms, including two medical opinions, demonstrated that such symptoms were not related to the Veteran's service-connected lumbar spine disorder, but were rather due to non-service-connected diabetes.

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made for the bowel issue.  Thus, resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating is warranted for bowel incontinence, but not for bladder incontinence.  See 38 C.F.R. § 3.102.  The disability picture appears consistent with the regulatory criteria for a constant slight or occasional moderate leakage, or a 10 percent rating for bowel incontinence.

Conclusion For All Higher Rating Claims

Based upon the guidance of the Court in Hart, the Board has considered whether a further staged rating is appropriate for any of the Veteran's claims decided herein.  However, in the present case, the Veteran's symptoms related to his disabilities of the back, peripheral neuropathy of the lower extremities, and bowel impairment remained nearly constant for the time periods determined in this appeal.  As such, further staged higher ratings for each of these claims on appeal are not warranted.  

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for these higher rating claims.  However, as the issue of entitlement to a TDIU necessarily encompasses the same matter, and the issue of a TDIU is being remanded for further development, the Board need not now decide the Veteran's entitlement to any extraschedular consideration.


ORDER

A rating in excess of 40 percent for the Veteran's service-connected status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication disability, for the period from January 29, 2009 to February 28, 2009, is denied.

Entitlement to the restoration of a 40 percent rating for service-connected status post lumbar disc disease with herniation, spinal stenosis, and neurogenic claudication, for the period from March 1, 2009, is denied.

A 40 percent rating for left lower peripheral neuropathy associated with status post lumbar disc disease, for the period from January 29, 2009, is granted, subject to the laws and regulations governing monetary awards. 

A 40 percent rating for right lower peripheral neuropathy associated with status post lumbar disc disease, for the period from January 29, 2009, is granted, subject to the laws and regulations governing monetary awards.

A rating of 10 percent for bowel incontinence associated with service-connected status post lumbar disc disease is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required as to the issue of entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

As was briefly noted in the Introduction section of this decision, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's higher rating claim for his service-connected back disability and his effort to prevent the reduction in that disorder's disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that the Veteran has been unemployed during the time period of this appeal.  However, it is unclear to the Board whether this unemployment was the result of the Veteran's service-connected disabilities or due to some other cause.

The record shows that the Veteran is not working.  Previously, the Veteran's service-connected disabilities did not satisfy the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even if the schedular requirements above eventually are not met, a claimant may still be awarded a total rating on an extraschedular basis upon referral to and consideration by the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).

The Veteran asserts that his back disability renders him unemployable.  In view of the benefits awarded herein, the Board finds that at present it is unclear whether a TDIU may be awarded under either 38 C.F.R. § 4.16(a) or 4.16(b).

Though the RO previously denied the Veteran's claim for a TDIU in a January 2008 rating decision, the Board notes that it did so before the Veteran was granted increased ratings for peripheral neuropathy of each leg, before the award of a separate rating for bowel impairment, and before the September 2010 VA examination.  In that report, the orthopedic examiner appeared to comment positively on the Veteran's unemployability; however, the RO and Board, based on the examination findings, found a reduction in his disability rating from 40 percent to 20 percent for his service-connected back disability was proper.  Therefore, the Board is uncertain whether the Veteran could be entitled to the award of TDIU.

In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU component of the increased rating claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v.  Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC will advise the Veteran of what evidence would substantiate his claim for entitlement to a TDIU.  Apart from other requirements applicable under the Veterans Claims Assistance Act of 2000 (VCAA), the RO/AMC will comply with any directives of the Veterans Benefits Administration.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).

2.  The RO/AMC will review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of any appropriate VA employability examinations and/or social and industrial surveys, and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.

3.  The RO/AMC will then readjudicate the Veteran's TDIU claim, to include whether referral of this matter for extra-schedular consideration is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


